DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Refusal – 35 USC § 112 (a) and (b)
The claim is refused under 35 USC § 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling as follows:
In the reproductions, the examiner is unable to determine the exact configuration of the surfaces comprising the device and docking station. As currently disclosed, the surfaces are not clearly shown as being on the same plane as each other or what might be recessed or raised above other elements or opened or closed surfaces.  Absent clear surface shading on all claimed surfaces, the exact nature of the design as shown is not clearly understood.  Therefore, it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image1.png
    823
    636
    media_image1.png
    Greyscale


	
In Fig. 1.3, the examiner is unable to determine the exact configuration of the different areas highlighted in gray below on the back of the device and docking station. As currently disclosed, the surfaces on the back of the device and docking station are not clearly shown as being on the same plane as each other or what might be recessed or raised above other elements. Therefore, it would be impossible for one skilled in the art to make and use the design without resort to conjecture.



    PNG
    media_image2.png
    832
    584
    media_image2.png
    Greyscale

In Fig. 1.4, the examiner is unable to determine the exact configuration of the different areas highlighted in gray below on the top of the device and docking station. As currently disclosed, the surfaces on the top of the device and docking station are not clearly shown as being on the same plane as each other or what might be recessed or raised above other elements. Therefore, one skilled in the art would have to resort to conjecture to make and use the design.

    PNG
    media_image3.png
    833
    762
    media_image3.png
    Greyscale

In Fig. 1.5, the examiner is unable to determine the exact configuration of the different areas identified by the arrows and highlighted in gray below on the bottom of the docking station. As currently disclosed, the surfaces on the on the bottom of the docking station are not clearly shown as being on the same plane as each other or what might be recessed or raised above other elements. It would therefore be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image4.png
    843
    751
    media_image4.png
    Greyscale

Applicant may attempt to overcome this portion of the refusal by indicating that protection is not sought for the surfaces highlighted in gray above by amending the reproductions to color wash or convert said surfaces to broken lines, thus disclaiming those surfaces.  See 37 CFR 1.1026 and Hague Administrative Instructions Section 403.  

If applicant chooses to do so, an appropriate statement must be added to the specification following the figure descriptions, but prior to the claim, to clearly describe the portions of the claim that form no part thereof.  For example, if applicant converts the unclaimed portions to broken lines, the following statement would be acceptable: 
--The broken lines depict portions of the drug delivery device with docking station that form no part of the claim.--

The claim as rejected above is indefinite because it is subject to more than one interpretation.  As explained in the above rejection, one of the interpretations is the claimed design is directed to a rectangular drug delivery device with a viewing screen combined with a docking station with raised rectangular walls supporting the device. Acting on this interpretation, the claim is also rejected under 35 USC 102, as follows.  See MPEP 2143.03(I). 
Claim Refusal - 35 USC § 102(a)(1)
The claim is rejected under 35 § USC 102(a)(1) as anticipated by the video titled “Instructievideo D-mine pomp” published on Youtube.com (https://www.youtube.com/watch?v=KoGFjfOjf4Q) on 12/18/2019 by Eurocept Homecare because the invention was patented or described in a printed publication in this or a foreign country, or in public use or on sale in this country prior to the effective filing date of the claimed design.

For anticipation to be found, the two designs must be substantially the same.  Gorham Co. v. White, 81 U.S. 511, 528 (1871).  The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009).  
“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, supra.  

“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,’ so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway, supra (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).

    PNG
    media_image5.png
    869
    633
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    618
    383
    media_image6.png
    Greyscale

Under this standard, the appearance of the device published by Eurocept Homecare on Youtube.com is substantially the same as that of the claimed design. That is, the appearance of the claimed drug delivery device with docking station is deceptive to the extent that it would induce an ordinary observer to purchase it supposing it to be the device published by Eurocept Homecare on Youtube.com.
	 
Discussion of the Merits of the Case: 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or In Person Interviews
pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012

See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim is refused under 35 USC § 112(a) and (b) and 35 USC § 102(a)(1).

The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.

To inquire about this communication, applicants may contact Examiner Darcey Gottschalk by phone at (571)270-0225.  The examiner can normally be reached Monday through Friday, 9 a.m. to 4 p.m. Eastern.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Eric Goodman, by phone at (571) 272-4734. The fax number for this group is (571) 273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 


/DARCEY E GOTTSCHALK/Primary Examiner, Art Unit 2919